DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on November 24, 2020 has been entered.
 
Claim Objections
Claims 1, 4, 5, and 7 are objected to because the presentation of claim 1 using gray font is improper (see 37 CFR 1.52(a)(1)(v), 37 CFR 1.121(c)(2), and MPEP 608.01(I)).
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claim 1, line 3, the recitation “built” is vague and indefinite as to what is being set forth, such as whether the subject components are actually built in the main body, and it is suggested to change “built” to --disposed--; in line 7, the recitation “and a second transmission is built” is vague and indefinite as to what is being set forth, including where the second transmission is built, and whether the subject components are actually built in the head unit, and it is suggested to change the subject recitation to --and in which a second transmission is disposed [[built]]--; in lines 7-8, the recitation “the connecting portion” lacks antecedent basis; in line 9, the recitation “a connecting portion” is vague and indefinite as to whether it refers to that in lines 7-8 or to another such connecting portion, and if it is the former, it is suggested to delete the subject recitation in lines 7-8, and to rewrite line 9 as shown in the suggested rewrite below; in line 13, the recitation “built” is vague and indefinite as to what is being set forth, such as whether the subject component is actually built in the connecting portion, and it is suggested to change “built” to –disposed-- as shown in the suggested rewrite below; also in lines 13-14, the recitation “to be capable of swing movement” is vague and indefinite as to whether or not middle section is capable of a swing movement, and it is suggested to change the subject recitation as shown in the suggested rewrite below:
Suggested rewrite of claim 1, lines 9-15:
--	a connecting portion that intervenes between and is connected to the main body and the head unit wherein the connecting portion includes a drive shaft having two end portions [[ends]], a first end portion [[one]] of which projects is coupled to the main body and a second end portion projects is coupled to the head unit, and a coupling portion of the drive shaft, which [[,]] is a middle section sandwiched [[,]] between the two ends, is disposed [[built]] in the connecting portion and [[to be]] capable of a swing movement such that the head unit swings with respect to the main body, wherein--;
in line 20, the recitation “is connected to the drive shaft on a side of the main body” is vague and indefinite as to whether it refers to one of the ends of the drive shaft set forth in lines 10-12 or to another such portion of the drive shaft, and it is suggested, along with the suggestions made above, to insert --the first end portion of-- before drive shaft; in line 25, the recitation “connected to the driven shaft” is vague and indefinite as to which one of the driven shafts of the plurality of blade units is being referred; in lines 25-26, the recitation “is connected to the drive shaft on a side of the head unit” is vague and indefinite as to whether it refers to one of the ends of the drive shaft set forth in lines 10-12 or to another such portion of the drive shaft, and it is suggested, along with the suggestions made above, to insert --the second end portion of-- before drive shaft; in line 30, the recitation “connected to the driven shaft” is vague and indefinite as to which one of the driven shafts of the plurality of blade units is being referred.
In claim 5, line 3, the recitation “such that the blade units are capable of swing movement” is vague and indefinite as to whether it refers to the swing movement previously set forth or to another swing movement, and if it is the latter, it is suggested to rewrite the subject recitation as --such that each of the blade units are capable of a blade unit swing movement--.
each of the blade units are capable of a blade unit swing movement--.

Allowable Subject Matter
Claims 1, 4, 5, and 7 appear that they would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
January 14, 2021